          Case 20-20077 Document 11-2 Filed in TXSB on 02/24/20 Page 1 of 1




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                               CORPUS CHRISTI DIVISION

IN RE: TWO GUNS CONSULTING                     §     CASE NO. 20-20077
       & CONSTRUCTION, LLC,                    §
       Debtor.                                 §     CHAPTER 11

  ORDER AUTHORIZING DEBTOR’S PAYMENT OF PREPETITION ACCRUED
  EMPLOYEE WAGES; HONORING EXISTING PERSONNEL POLICIES IN THE
ORDINARY COURSE OF BUSINESS; MAKING PAYMENTS FOR WHICH PAYROLL
                  DEDUCTIONS WERE MADE; AND
          PAYING ALL COSTS INCIDENT TO THE FOREGOING
          This matter came before the Court on the Motion of Debtor for an Order authorizing
payment of pre-petition priority claims related to employee wages and related priority expenses
(the "Motion"). The Court has reviewed the Motion and has determined that notice of the
Motion was appropriate under the circumstances. The Court has determined that the relief
requested in the Motion is in the best interests of the Debtor and its estate. Accordingly, it is
hereby:
          ORDERED that the Motion is granted; and it is further
          ORDERED that the Debtor is authorized, in its sole discretion, to pay outstanding pre-

petition Compensation as well as Deductions; and it is further
          ORDERED that the Debtor is authorized, in its sole discretion, to honor its existing
employee benefit policies, including honoring pre-petition paid leave, holiday, and sick leave in
the ordinary course of business; and it is further
          ORDERED that the Debtor is authorized to pay all costs incident to pre-petition
Compensation and Deductions, such as payroll-related taxes and processing costs.


SIGNED ___________________________.
                                                                        ______
                                               UNITED STATES BANKRUPTCY JUDGE
